Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 5 November 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     5th Novr 1781
                  
                  Your Excellency was so good as to write in one of your late letters that there were several detained as british prisoners, who alledge that they are Americans—and that as their cases were doubtful you would have them delivered up for examination—I have received repeated petitions from several of these people who claim their liberation as Citizens of these States—some of them add that they have families which depend intirely on their labour for support.  It will be an effect of that humanity which characterises Yr Excelly to restore these unhappy individuals to their Country & friends if they can be discriminated—I avoided answering particular applications as I thought the matter would be generally decided upon.  Whatever measures Yr Excelly may be pleased to adopt for this purpose will be gratefully accepted by Yr.
                  
               